Name: Commission Regulation (EU) NoÃ 255/2013 of 20Ã March 2013 amending, for the purposes of adaptation to scientific and technical progress, Annexes IC, VII and VIII to Regulation (EC) NoÃ 1013/2006 of the European Parliament and of the Council on shipments of waste Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  executive power and public service
 Date Published: nan

 21.3.2013 EN Official Journal of the European Union L 79/19 COMMISSION REGULATION (EU) No 255/2013 of 20 March 2013 amending, for the purposes of adaptation to scientific and technical progress, Annexes IC, VII and VIII to Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 58(1) thereof, Whereas: (1) Regulation (EC) No 1013/2006 specifies under which conditions the shipment of wastes listed in either Annex IIIA or IIIB to that Regulation is subject to the procedure of prior written notification and consent. The submission of a notification requires completion of the notification and movement documents as set out in Annexes IA and IB to that Regulation. Wastes listed in Annex IIIA, IIIB or IVA to Regulation (EC) No 1013/2006 can be identified in Block 14 of Annex IA or Annex IB, under subheading (vi) Other (specify). Annex IC to that Regulation, providing specific instructions for completing either Annex IA or IB needs to be amended in order to clarify how those wastes should be indicated in Annex IA or IB. (2) Regulation (EC) No 1013/2006 also specifies under which conditions wastes listed in Annexes IIIA and IIIB to that Regulation need to be accompanied by the document contained in Annex VII to that Regulation when these wastes are intended for shipment. As Block 10 of Annex VII does not provide the option to identify wastes listed in Annexes IIIA and IIIB, such wastes cannot be properly identified in Annex VII. The inclusion of wastes in Annexes IIIA and IIIB necessitates the expansion of the options listed in Block 10 of Annex VII. (3) At the tenth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal which took place from 17 to 21 October 2011, technical guidelines and guidance documents on environmentally sound management were adopted. Following their adoptions, Annex VIII to Regulation (EC) No 1013/2006 needs to be updated accordingly. (4) Regulation (EC) No 1013/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1013/2006 is amended as follows: (1) Annex IC is amended in accordance with Annex I to this Regulation; (2) Annex VII is replaced by the text set out in Annex II to this Regulation; (3) Annex VIII is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 312, 22.11.2008, p. 3. ANNEX I Annex IC to Regulation (EC) No 1013/2006 is amended as follows: (a) In point 25(c), the second sentence is deleted. (b) In point 25(d), the second sentence is deleted. (c) In point 25(e), the following paragraph is added: Such codes may be included in Annexes IIIA, IIIB or IVA of this Regulation. In that case, the Annex number should be stated in front of the codes. As regards Annex IIIA, the relevant code(s) as indicated in Annex IIIA should be used, as appropriate in sequence. Certain Basel entries such as B1100, B3010 and B3020 are restricted to particular waste streams only, as indicated in Annex IIIA.. ANNEX II ANNEX VII INFORMATION ACCOMPANYING SHIPMENTS OF WASTE AS REFERRED TO IN ARTICLE 3(2) AND (4) ANNEX III ANNEX VIII GUIDELINES ON ENVIRONMENTALLY SOUND MANAGEMENT (ARTICLE 49) I. Guidelines and guidance documents adopted under the Basel Convention: 1. Technical Guidelines on the Environmentally Sound Management of Biomedical and Health Care Wastes (Y1; Y3) (1) 2. Technical Guidelines on the Environmentally Sound Management of Waste Lead Acid Batteries (1) 3. Technical Guidelines on the Environmentally Sound Management of the Full and Partial Dismantling of Ships (1) 4. Technical Guidelines on the Environmentally Sound Recycling/Reclamation of Metals and Metal Compounds (R4) (2) 5. Updated General Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Persistent Organic Pollutants (POPs) (3) 6. Updated Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Polychlorinated Biphenyls (PCBs), Polychlorinated Terphenyls (PCTs) or Polybrominated Biphenyls (PBBs) (3) 7. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with the Pesticides Aldrin, Chlordane, Dieldrin, Endrin, Heptachlor, Hexachlorobenzene (HCB), Mirex or Toxaphene or with HCB as an Industrial Chemical (3) 8. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with 1,1,1-trichloro-2,2-bis (4 chlorophenyl)ethane (DDT) (3) 9. Technical Guidelines for the Environmentally Sound Management of Wastes Containing or Contaminated with Unintentionally Produced Polychlorinated Dibenzo-p-dioxins (PCDDs), Polychlorinated Dibenzofurans (PCDFs), Hexachlorobenzene (HCB) or Polychlorinated Biphenyls (PCBs) (3) 10. Technical Guidelines for the Environmentally Sound Management of Used and Waste Pneumatic Tyres (4) 11. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of Elemental Mercury and Wastes Containing or Contaminated with Mercury (4) 12. Technical Guidelines for the Environmentally Sound Co-processing of Hazardous Wastes in Cement Kilns (4) 13. Guidance Document on the Environmentally Sound Management of Used and End-of-life Mobile Phones (4) 14. Guidance Document on Environmentally Sound Management of Used and End-of-life Computing Equipment, Sections 1, 2, 4 and 5 (4) II. Guidelines adopted by the OECD: Technical guidance for the environmentally sound management of specific waste streams: Used and scrap personal computers (5) III. Guidelines adopted by the International Maritime Organization (IMO): Guidelines on ship recycling (6) IV. Guidelines adopted by the International Labour Organization (ILO): Safety and health in shipbreaking: guidelines for Asian countries and Turkey (7) (1) Adopted by the sixth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Waste and Their Disposal, 9-13 December 2002. (2) Adopted by the seventh meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 25-29 October 2004. (3) Adopted by the eighth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 27 November-1 December 2006. (4) Adopted by the tenth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 17-21 October 2011. (5) Adopted by the Environment Policy Committee of the OECD in February 2003 (document ENV/EPOC/WGWPR(2001)3/FINAL). (6) Resolution A.962 adopted by the Assembly of the IMO at its 23rd Regular session, 24 November to 5 December 2003. (7) Approved for publication by the Governing Body of the ILO at its 289th session, 11-26 March 2004.